       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page12ofof23
                                                                        24


                                                     USDC SDNY
UNITED STATES DISTRICT COURT                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                        ELECTRONICALLY FILED
                                                     DOC #:
BLOOMBERG FINANCE L.P.,                              DATE FILED: 1/3/2019
                      Plaintiff,                      Case No. 1:18-cv-06334-VEC

              -v-

UBS AG,

                      Defendant.



 REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE PURSUANT TO THE
  HAGUE CONVENTION OF 18 MARCH 1970 ON THE TAKING OF EVIDENCE
       ABROAD IN CIVIL OR COMMERCIAL MATTERS TO OBTAIN
       SWORN TESTIMONY AND DOCUMENTS IN THE POSSESSION,
           CUSTODY OR CONTROL OF STATPRO GROUP PLC

       TO THE HIGH COURT OF ENGLAND AND WALES: The United States District

Court for the Southern District of New York presents its compliments to the High Court of

England and Wales and requests international judicial assistance to obtain evidence to be used in

the above-captioned civil proceeding before this Court. This request is made pursuant to the

Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial

Matters, Art. 1 et seq., 23 U.S.T. 2555, reprinted in 28 U.S.C. § 1781 (hereinafter, the "Hague

Convention") and by reference to the United Kingdom, Evidence (Proceedings in Other

Jurisdictions) Act 1975 and Part 34 of the Civil Procedure Rules 1998.

       This Court has determined that it would further the interests of justice if by the proper

and usual process of your Court, StatPro Group Plc ("StatPro") were ordered to make available

to the Plaintiff for inspection the documents described in Schedule A attached hereto, and to

provide sworn testimony on the topics listed in Schedule B attached hereto. The requesting

Court is satisfied that the evidence sought to be obtained through this Letter of Request is
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page23ofof23
                                                                        24



relevant and necessary and cannot reasonably be obtained by other methods. This request is

made with the understanding that it will in no way require any person to commit any offense, or

to undergo a broader form of inquiry than he or she would if the litigation were conducted in an

English Court. Because this Court lacks authority to compel participation of StatPro and such

participation being necessary in order that justice be served in the above-captioned proceedings,

this Court respectfully requests assistance from the High Court of England and Wales.

SECTION I.

   1. SENDER

       The Honorable Valerie E. Caproni
       United States District Judge
       United States District Court for the Southern District of New York
       Thurgood Marshall U.S. Courthouse
       40 Foley Square
       New York, New York 10007
       United States of America

   2. CENTRAL AUTHORITY OF THE REQUESTED STATE

       The Senior Master of the Queen's Bench Division
       The High Court of England and Wales
       For the attention of the Foreign Process Section
       Room El6
       Royal Courts of Justice
       Strand
       London WC2A 2LL
       United Kingdom

   3. PERSON TO WHOM THE EXECUTED REQUEST IS TO BE RETURNED

       Kate Vernon
       Quinn Emanuel Urquhart & Sullivan, LLP
       90 High Holbom
       London WClV 6LJ
       United Kingdom




                                               2
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page34ofof23
                                                                        24




   4. SPECIFICATION OF DATE BY WIDCH THE REQUESTING AUTHORITY
      REQUIRES RECEIPT OF THE RESPONSE TO THE LETTER OF REQUEST

       A response is requested as soon as possible, in order to ensure the evidence may be

obtained before the completion of fact discovery, currently set for May 17, 2019.

SECTION II.

IN CONFORMITY WITH ARTICLE 3 OF THE HAGUE CONVENTION, THE
UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE FOLLOWING
REQUEST:

   5. a.      REQUESTING JUDICIAL AUTHORITY (ARTICLE 3(A))

       Honorable Valerie E. Caproni
       United States District Judge
       United States District Court for the Southern District of New York
       Thurgood Marshall U.S. Courthouse
       40 Foley Square
       New York, New York 10007
       United States of America

       b.      TO THE COMPETENT AUTHORITY OF THE UNITED KINGDOM
               (ARTICLE 3(A))

       The Senior Master of the Queen's Bench Division
       The High Court of England and Wales
       For the attention of the Foreign Process Section
       Room E16
       Royal Courts of Justice
       Strand
       London WC2A 2LL
       United Kingdom

       c.     NAME OF THE CASE AND ANY IDENTIFYING NUMBER

       Bloomberg Finance L.P. v. UBS AG, Case No. 1:18-cv-06334-VEC, United States

District Court for the Southern District of New York.




                                                3
      Case
       Case1:18-cv-06334-VEC
            1:18-cv-06334-VEC Document
                               Document44-1
                                        53 Filed
                                            Filed01/03/19
                                                  12/14/18 Page
                                                            Page45ofof23
                                                                       24



   6. NAMES   AND   ADDRESSES    OF   THE    PARTIES                        AND       THEIR
      REPRESENTATIVES OF THE CASE (ARTICLE 3(B))

      a.     Plaintiff:

      Bloomberg Finance L.P.
      731 Lexington Avenue
      New York, New York 10022

      Represented By:
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Andrew J. Rossman
      51 Madison Avenue, 22nd Floor
      New York, New York 10010
      United States of America
      (212) 849-7000

      QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Kate Vernon
      90 High Holbom
      London WClV 6LJ
      United Kingdom
      +44 20 7653 2000

      b.     Defendant:

      UBSAG
      Talacker 24
      8001 Zurich
      Switzerland

      Represented By:
      CAHILL GORDON & REINDEL LLP
      Charles A. Gilman
      80 Pine Street
      New York, New York 10005
      United States of America
      (212) 701-3000

   7. NATURE AND PURPOSE OF THE PROCEEDINGS AND SUMMARY OF THE
      FACTS (ARTICLE 3(C))

      The above-captioned case is a civil adversarial proceeding in the United States District

Court for the Southern District of New York between Plaintiff Bloomberg Finance L.P.



                                             4
         Case
          Case1:18-cv-06334-VEC
               1:18-cv-06334-VEC Document
                                  Document44-1
                                           53 Filed
                                               Filed01/03/19
                                                     12/14/18 Page
                                                               Page56ofof23
                                                                          24



("Bloomberg") and Defendant UBS AG ("UBS"). Bloomberg alleges that UBS breached the

terms of two data license agreements that UBS executed with Bloomberg in 1998, which were

subsequently amended in 2005. The 2005 amendment to the 1998 agreements provided that,

subject to the other terms of the agreements, UBS

         may use the Data elements set forth on Exhibit C within certain [UBS]-developed
         applications (the "[UBS] Applications"), whereas such [UBS] Applications are
         designed to facilitate transactions with [UBS]; provided however that [UBS] may
         not use or disseminate such Data in any way which could, as determined in
         [Bloomberg's] sole good faith discretion, either (i) cause the information so used
         or distributed to be used as a source of or substitute for the Data otherwise
         required to be supplied by [Bloomberg] or available from [Bloomberg] or (ii)
         compete with the business of [Bloomberg] or [Bloomberg's] affiliates.

Compl. Ex. 3, at § 8.

         In April 2017, Bloomberg learned that UBS had sold UBS Delta to StatPro, a U.K.

provider of cloud-based portfolio management and analytics services. Compl.           1 40.   Because

StatPro did not have a license to access, view, or use Bloomberg data, Bloomberg contacted UBS

to investigate the implications of the sale.        Id.   11   42-43.   In the course of the parties'

communications, UBS indicated that it had been providing some Bloomberg data to UBS Delta

customers, through "[ o]ccasional indirect communication" or "a one off chart to illustrate a

point." Id. 149. UBS also indicated that

         Clients are able to extract their portfolio information on the [UBS Delta] screen,
         via pdf or excel (csv or xml). They cannot download the datasets associated with
         the calculations per se (i.e. the inputs), but, can obviously see the blended data as
         it relates to their portfolios (including reference data & UBS calculations) and
         therefore will see the end result which is a blend of data from various Market data
         suppliers and UBS data sets (including Bloomberg - for example pricing data for
         a bond comes from Reuters and reference data such as the Coupon comes from
         Bloomberg).

Id.   153.   UBS maintains that these uses are permitted by and within the scope of its licenses with

Bloomberg. However, Bloomberg has taken the position that this conduct exceeds the scope of

UBS's license.

                                                   5
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page67ofof23
                                                                        24



       In February 2018, Bloomberg sent a notice terminating the provision of the parties'

agreement that gave UBS a right to use Bloomberg's data "within certain [UBS]-developed

applications," and demanded that UBS "cease and desist sharing, making available, and/or

allowing access to current and historical Bloomberg data by any third party .... " Id. 11 56-57.

Bloomberg has alleged that StatPro's continued access to Bloomberg Data from UBS has caused

and continues to cause Bloomberg past and ongoing harm. Id. 1 109. In connection with its

claims, Bloomberg seeks StatPro's sworn corporate testimony and certain documents and

communications within StatPro's possession, custody, or control that are necessary to establish

(i) whether, and if so the extent to which, UBS has disclosed Bloomberg's proprietary data to

StatPro, (ii) whether, and if so the extent to which, StatPro and its employees have access to

Bloomberg's proprietary data, and (iii) whether, and if so the extent to which, StatPro has used

Bloomberg's data to improve its product. This evidence is probative of a key, disputed issue in

this matter regarding one ofBloomberg's claims against UBS.


   8. EVIDENCE TO BE OBTAINED AND PURPOSE (ARTICLE 3(D))

       This Court requests that, pursuant to the Hague Convention, the appropriate judicial

authority, the High Court of England and Wales, compel the production of documents described

in Schedule A attached hereto and compel the appearance of StatPro to testify under oath on the

topics described in Schedule B attached hereto.

       The documents described in Schedule A are, upon information and belief, within the

possession, custody, or control of StatPro only in the United Kingdom, and therefore this Court

cannot directly compel it to provide the required evidence. Similarly, StatPro is headquartered in

the United Kingdom, and is, upon information and belief, neither domiciled nor doing business




                                                  6
        Case
         Case1:18-cv-06334-VEC
              1:18-cv-06334-VEC Document
                                 Document44-1
                                          53 Filed
                                              Filed01/03/19
                                                    12/14/18 Page
                                                              Page78ofof23
                                                                         24



in the United States. Thus, this Court cannot directly compel it to provide testimony on the

topics listed in Schedule B.

       Documentary evidence and sworn testimony obtained from StatPro pursuant to a Letter

of Request is admissible evidence under United States law, specifically, Federal Rules of Civil

Procedure 28(b) and 45, and may be offered at trial in the above-captioned case. While this Court

expresses no view as to the merits of the Complaint, it believes the evidence sought here will be

relevant to and either probative or disapprobative of material facts relevant to said Complaint.

    9. IDENTITY AND ADDRESS OF THE PERSON TO BE EXAMINED (ARTICLE
        ~

       StatPro Group Plc
       Mansel Road
       Wimbledon
       London SWl 9 4AA
       United Kingdom
       +44 20 8410 9876

    10. STATEMENT OF THE SUBJECT MATTER ABOUT WHICH THE PERSON
        WILL BE EXAMINED (ARTICLE 3(F))

        This Court requests that questioning be permitted of StatPro regarding the topics

identified in Schedule B.      The specified topics are believed to be within the knowledge of

StatPro and are necessary for the purposes of justice and for the due determination of the matters

in dispute between the parties in this litigation.

    11. DOCUMENTS AND OTHER EVIDENCE TO BE INSPECTED (ARTICLE 3(G))

        It would further the interests of justice if you would summon StatPro to produce or make

available for inspection the documents specified in Schedule A, attached hereto. The requests

specify documents that the Plaintiff believes to exist in StatPro' s custody, possession, or control,

and which are necessary for the purposes of justice and for the due determination of the matters

in dispute between the parties in this litigation.


                                                     7
        Case
         Case1:18-cv-06334-VEC
              1:18-cv-06334-VEC Document
                                 Document44-1
                                          53 Filed
                                              Filed01/03/19
                                                    12/14/18 Page
                                                              Page89ofof23
                                                                         24



    12.REOUIREMENT THAT THE EVIDENCE BE                             GIVEN ON OATH OR
       AFFIRMATION (ARTICLE 3(H))

       This Court requests that StatPro's testimony be taken under oath. Pursuant to United

States Federal Rule of Evidence 603, this Court requests that the witness be required to declare

that it will testify truthfully, by oath or affirmation administered in a form calculated to awaken

its conscience and impress its mind with the duty to do so. Specifically, the Court requests that

the duly appointed official require the witness to provide its deposition testimony under the

following oath: "I, [name of witness], swear [or affirm] that the testimony I am about to give is

the truth, the whole truth, and nothing but the truth."

    13. SPECIAL PROCEDURES OR METHOD TO BE FOLLOWED (ARTICLE 3(0)

       This Court requests that the documents described in Schedule A be produced as they are

kept in the ordinary course of business and in their original file folders with any identifying

labels, file markings, or similar identifying features, and that electronically stored information

("ESI") be collected in a manner that preserves all metadata, and that duplicates be removed

from all ESI productions in a manner that does not break up document families (such as e-mails

and attachments), but that any duplicate ESI that is not produced be preserved.          With the

exception of any spreadsheets or database documents (e.g., documents created on software such

as Microsoft Excel or Microsoft Access), which should be produced in their native format, this

Court further requests that all electronic documents, ESI and electronic mail be produced in

single page tagged image file format ("TIFF") with separate optical character recognition

("OCR") files for each document or in hard copy form, and that to the extent practicable, a

Summation load file of all such ESI also be provided containing extractable metadata, including

at least the following: DOCID, PARENTID, CHILDID, NUMPAGES, DOCTITLE, SUBJECT,




                                                  8
       Case
        Case1:18-cv-06334-VEC
              1:18-cv-06334-VEC Document
                                 Document44-1
                                          53 Filed
                                              Filed 01/03/19
                                                    12/14/18 Page
                                                             Page 910ofof2324



AUTHORS,       FROM,     TO,    CC,    BCC,    ATTACHMENTS,           DATESENT,      TIMESENT,

DATECREATED, FOLDER, and EXTRACTED TEXT.

       The Court further requests that the sworn testimony of StatPro be taken by oral

examination under the Federal Rules of Civil Procedure of the United States, except to the extent

such procedure is incompatible with the internal laws of the United Kingdom.          This Court

requests: (1) that the examination be taken orally; (2) that the examination be taken before a

commercial stenographer and videographer selected by Plaintiff; (3) that the stenographer be

permitted to record the examination by audiovisual means; (4) that the stenographer be allowed

to record a verbatim transcript of the examination; (5) that the examination be conducted in

English; (6) that counsel for Plaintiff and Defendant be notified as soon as possible of the date,

time, and place of the examination, along with any other pertinent information, including what

authority has been appointed to preside over the deposition; (7) that counsel for Plaintiff and

Defendant be permitted to question the witness regarding the subject matter described in

Schedule B (8) that seven (7) hours be allotted for the examination; and (9) that the witness be

examined as soon as possible.

       In the event the evidence cannot be taken according to some or all of the procedures

described above, this Court requests that it be taken in such a manner as provided by the

applicable law of England and Wales.

   14. REQUEST FOR NOTIFICATION OF THE TIME AND PLACE FOR THE
       EXECUTION OF THE REQUEST AND IDENTITY AND ADDRESS OF ANY
       PERSON TO BE NOTIFIED (ARTICLE 7)

Please send notice of the time and place for the execution of this Request to:

       Clerk of the United States District Court
       for the Southern District of New York
       Thurgood Marshall U.S. Courthouse
       40 Foley Square


                                                   9
        Case
         Case1:18-cv-06334-VEC
              1:18-cv-06334-VEC Document
                                 Document44-1
                                          53 Filed
                                              Filed01/03/19
                                                    12/14/18 Page
                                                              Page10
                                                                   11ofof23
                                                                          24



        New York, New York 10007
        United States of America

        Andrew J. Rossman
        QUINN EMANUEL URQUHART & SULLIVAN LLP
        51 Madison Avenue, 22nd Floor
        New York, New York 10010
        United States of America
        (212) 849-7000

        Kate Vernon
        QUINN EMANUEL URQUHART & SULLIVAN LLP
        90 High Holbom
        London WClV 6LJ
        United Kingdom
        +44 (20) 7653-2000

        Charles A. Gilman
        CAHILL GORDON & REINDEL LLP
        80 Pine Street
        New York, New York 10005
        United States of America
        (212) 701-3000

    15. REQUEST FOR ATTENDANCE OR PARTICIPATION OF JUDICIAL
        PERSONNEL OF THE REQUESTING AUTHORITY AT THE EXECUTION OF
        THE LETTER OF REQUEST (ARTICLE 8)

None.


    16. SPECIFICATION OF PRIVILEGE OR DUTY TO REFUSE TO GIVE
        EVIDENCE UNDER THE LAW OF THE STATE OF ORIGIN (ARTICLE 11)

        Under the laws of the United States, a party has a privilege to refuse to give evidence if

the evidence discloses a confidential communication between that party and an attorney for that

party that was made for the purpose of obtaining legal advice and which privilege has not been

waived explicitly or implicitly.

        Parties also enjoy limited privileges on other grounds not relevant here, such as

communications between spouses, physician and patient, psychotherapist and patient, and clergy



                                                10
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page11
                                                                  12ofof23
                                                                         24



and penitent. U.S. law also recognizes a privilege against criminal self-incrimination. Outside

the strict area of privilege, certain limited immunities are available that may place restrictions on

the giving of evidence, such as the limited protection of documents that constitute the work

product of attorneys created during or in anticipation of litigation.

    17. REIMBURSEMENT (ARTICLE 14)

       The fees and costs incurred that are reimbursable under the second paragraph of article 14

or under article 26 of the Convention will be borne by Plaintiff. Their payment of any such fees

and costs is without prejudice to their making a subsequent request to be reimbursed for these

costs by other parties in the matter.

Date of Request: - -January
                     - - -3- ~ 2018
                               2019

SIGNATURE AND SEAL OF THE REQUESTING AUTHORITY

(Affix Seal Here)




Seal of the Court                              Honorable Valerie E. Caproni
                                               United States District Judge
                                               United States District Court
                                               for the Southern District of New York




                                                  11
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page12
                                                                  13ofof23
                                                                         24



                                           SCHEDULE A

             REQUEST FOR DOCUMENTS TO BE PRODUCED FOR INSPECTION
                            BY STATPRO GROUP PLC

                                           DEFINITIONS

        1.     "2005 Addendum" means the "Second Addendum to Bloomberg Per Security

Data License Agreement and Bloomberg (Bulk Data) Data License Agreement Between

Bloomberg L.P. and UBS AG," dated January 24, 2005.

       2.      "Alternate Data Provider" means any provider from whom data is, will be, or may

be obtained, to replace some or all of the Bloomberg Data used within UBS Delta, including any

such provider's current and former officers, directors, employees, partners, corporate parents,

subsidiaries or affiliates, or any consultants or agents.

        3.     "Bloomberg" means Bloomberg Finance L.P. and its corporate parents,

subsidiaries, or affiliates, including but not limited to Bloomberg L.P.

       4.      "Bloomberg Data" means data licensed by Bloomberg to UBS under the Global

Agreements and used (at any time) within UBS Delta.

        5.     "Communication" means the transmittal of information in the form of facts, ideas,

inquiries, or otherwise.

        6.     "Complaint" means the Complaint filed by Bloomberg against UBS on July 12,

2018 in case number 1:18-cv-06334 before the United States District Court for the Southern

District of New York.

       7.      "Data Field" means a column, row, or subdivision within a table, chart, database,

data entry form, or web form containing information or describing certain characteristics of a

particular security or financial instrument, including any "Data element," as defined in Section 8




                                                  12
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page13
                                                                  14ofof23
                                                                         24



of the 2005 Addendum in reference to the individual line items (denoted by "Short Description"

and "Mnemonic") in Exhibit C thereto.

        8.      "Employees" refers to all individuals compensated directly or indirectly by

StatPro, whether by direct employment agreement or otherwise, including agents, consultants,

contractors, or workers.

        9.      "Global Agreements" means the Bloomberg Per Security Data License

Agreement and Bloomberg (Bulk Data) License Agreement, both dated September 24, 1998, as

amended on September 28, 1998, and January 24, 2005.

        10.     "Including" and "includes" mean "without limitation," so that each Request shall

be construed broadly, rather than narrowly, to bring within the scope of each Request all

responses that might otherwise be construed to be outside its scope.

        11.     "Relating to," "referring to," "reflecting," and "regarding" are used in their

broadest sense, and mean anything that, directly or indirectly, generally or specifically, regards,

relates to, refers to, concerns, contains, constitutes, contradicts, evidences, embodies, comprises,

reflects, mentions, identifies, states, deals with, comments on, responds to, describes, analyzes,

or is in any way, directly or indirectly, relevant to the subject.

        12.     "Resultant Data" shall have the meaning ascribed to it in the Global Agreements.

        13.     "UBS" refers to UBS AG, and its current and former officers, directors,

employees, partners, consultants, corporate parents, subsidiaries or affiliates.

        14.     "UBS Delta" means the portfolio analysis and risk management system developed

by UBS, as described in the Complaint.




                                                   13
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page14
                                                                  15ofof23
                                                                         24



       15.       "UBS Delta Migration" refers to the process by which UBS has replaced, is

replacing, or will replace Bloomberg Data within UBS Delta with data from any Alternate Data

Provider(s), as described in paragraph 116 of the Complaint.

       16.       "UBS Delta Transition" refers to the process by which UBS is conveying the

features and functionality of the UBS Delta platform to StatPro, as described in paragraph 40 of

the Complaint.

       17.       "UBS Delta User" means any individual or entity that can access UBS Delta,

regardless of whether that individual or entity pays a fee for that service, but not including UBS

or its employees who are licensed to view Bloomberg Data.

       18.       "Validate" or "Validation" means the process of testing, comparing, or analyzing

Bloomberg Data, any information about Bloomberg Data, or any Resultant Data, with data from

any Alternate Data Provider, or resultant data generated through the use of data from an

Alternate Data Provider, including testing, comparing, or analyzing UBS Delta outputs generated

using Bloomberg Data with UBS Delta outputs generated using data from any Alternate Data

Provider. "Validate" or "Validation" also includes any disclosure of Bloomberg Data, Resultant

Data, or information about Bloomberg Data or Resultant Data (or any other disclosure that could

not have been made in the absence of access to Bloomberg Data or Resultant Data) to an

Alternate Data Provider in any way that could assist the Alternate Data Provider in the

identification of errors or omissions in such Alternate Data Provider's data or allow such

Alternate Data Provider to confirm the absence of errors in such Alternate Data Provider's data.

       19.       "Validation Report" means any document or report generated through any process

of Validation.




                                                14
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page15
                                                                  16ofof23
                                                                         24



       20.     "You," "Your," and "StatPro" refer to StatPro Group Plc, and its current and

former officers, directors, employees, partners, corporate parents, subsidiaries, or affiliates.




                                                  15
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page16
                                                                  17ofof23
                                                                         24



                                              PARAMETERS

        1.      Unless otherwise indicated in the specific Request, the relevant time period for

these Requests ("Relevant Time Period") is from January 1, 2017 to the present.

        2.      Any request or response to any request involving a corporation, limited

partnership, aktiengesellschaft, private limited company, or any other entity, also refers to and

includes any and all current and former officers, directors, employees, partners, parents,

subsidiaries, or affiliates of such entity.

        3.      Whenever necessary to bring within the scope of a request any document that

might otherwise be construed to be outside of its scope, the use of a verb in any tense shall be

construed as the use of that verb in all other tenses.

        4.      The use of the singular form of any word includes the plural and vice versa.

        5.      If You believe that any of the following Requests for Production of Documents

("Requests") calls for assertion of a claim of privilege, produce so much of the document(s) as is

not objected to, state the part of each Request as to which You raise an objection, and set forth

the basis for Your claim of privilege with respect to such information as You refuse to give; and

for each document as to which You claim privilege, state:

                 (a)    the type of Document;

                 (b)    the general subject matter of the Document;

                 (c)    the date of the Document;

                 (d)    such other information as is sufficient to identify the Document including

the author of the Document, the addressee of the Document, and, where not apparent, the

relationship of the author and the addressee to each other; and




                                                  16
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page17
                                                                  18ofof23
                                                                         24



                (e)    the type or nature of the privilege asserted (i.e., attorney-client privilege,

work product doctrine, etc.).

       6.      If You make any objection to a particular Request, state whether any documents

which would otherwise be responsive to the Request have been withheld from production based

upon that objection.

       7.      If, for reasons other than a claim of privilege, You refuse to produce any

document or portion of a document described herein, state the grounds upon which the refusal is

based with sufficient specificity to permit a determination of the propriety of such refusal.

       8.      This Request seeks documents in Your possession, custody, and/or control.

       9.      With respect to the documents produced, You shall produce them as they are kept

in the usual course of business.

       10.     Responsive documents in Your possession that are in the form of electronically-

stored information ("ESI"), such as electronic records and computerized information, must be

produced with all metadata preserved and intact.

       11.     All hard copy documents shall be produced as black and white 300 dpi single

page TIFF images with accompanying document-level OCR and Concordance and Opticon load

files with the following metadata fields: BegBates, EndBates, Page Count, and Custodian.

       12.     Emails, MS office documents, and other electronic documents shall be produced

as black and white 300 dpi single-page TIFF images except that Excel files or spreadsheets shall

be produced in native format with the native file named by the BegBates. Native files for all

electronic documents shall be maintained, and such files shall be produced if the receiving party

can demonstrate a need for such native files.




                                                 17
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page18
                                                                  19ofof23
                                                                         24



       13.     Selection of documents from files and other sources, and the numbering of such

documents, shall be performed in such a manner as to ensure that the source of each document

may be determined, if necessary.

       14.     File folders with tabs or labels, or directories of files identifying documents, must

be produced intact with such documents.

       15.     Documents attached to each other shall not be separated.

       16.     A document with handwritten, typewritten or other recorded notes, editing marks,

etc., is not and shall not be deemed to be identical to one without such modifications, additions,

or deletions. The term "original" includes the file copy or copies of any document if there is no

actual original or ribbon copy.

       17.     If Your response to a particular request is a statement that You lack the ability to

comply with that request, You must specify whether the inability to comply is because the

particular item or category of information never existed, has been destroyed, has been lost,

misplaced, or stolen, or has never been, or is no longer in Your possession, custody, or control,

in which case the name and address of any person or entity known or believed by You to have

possession, custody, or control of that information or category of information must be identified.

       18.     This set of Requests shall be deemed continuing, and documents that are

responsive, but are discovered, created, or acquired subsequent to an initial production shall be

promptly produced in the same manner as the initial production. Each of these definitions and

instructions shall be fully applicable to each Request, notwithstanding such definition or

instruction may, in whole or in part, be reiterated in a particular Request, or that a particular

Request may incorporate supplemental instructions or definitions.




                                                18
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page19
                                                                  20ofof23
                                                                         24



                               REQUESTS FOR PRODUCTION

       Pursuant to the parameters listed above, including the time period specified at Parameter

No. 1, it is respectfully requested that StatPro Group Plc be compelled to produce for inspection

the following documents that are in its possession, custody, and control:

   REQUEST NO.1

       Organizational charts or directories sufficient to show the reporting responsibilities of

any of Your Employees (i) who have responsibilities related to UBS Delta, or (ii) who perform

work at premises owned or controlled by UBS.

   REQUEST NO.2

       Policies, practices, procedures, and understandings (whether official or unofficial)

governing Your use of or access to Bloomberg Data, information about Bloomberg Data, or

Resultant Data, including any limits or restrictions thereon.

   REQUEST NO.3

       Any agreements, understandings, or other confidentiality obligations that You have with

any StatPro client regarding use of or access to Bloomberg Data, information about Bloomberg

Data, or Resultant Data.

   REQUESTNO.4

       All Documents and Communications regarding Your use of or access to Bloomberg Data,

information about Bloomberg Data, or Resultant Data, including any such use or access in

connection with UBS Delta.




                                                 19
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page20
                                                                  21ofof23
                                                                         24



   REQUEST N0.5

       Any agreements, understandings, or commercial arrangements reflecting Your

commercial interest in UBS Delta or any assets (including technologies) associated with UBS

Delta, at any time on and after April 7, 2017.

   REQUEST N0.6

       Documents and Communications with UBS regarding any arrangement whereby Your

Employees perform work at premises owned or controlled by UBS.

   REQUEST N0.7

       All agreements, arrangements, and understandings between You and UBS governing any

work arrangements with Your Employees in connection with UBS Delta.

   REQUEST N0.8

       All agreements, arrangements, and understandings between You and any of Your

Employees who worked for UBS with responsibilities related to UBS Delta at any time in the

three-month period prior to the April 7, 2017 announcement of Your acquisition of UBS Delta.

   REQUEST N0.9

       Documents and Communications sufficient to show how You are addressing, or intend to

address, data discrepancies generated by differences between Bloomberg Data and the data of

(an) Alternate Data Provider(s) in connection with the UBS Delta Migration.

   REQUEST N0.10

       Documents and Communications regarding any Validation that has been or is being

performed, including any Validation You may perform in connection with the UBS Delta

Migration or the UBS Delta Transition.




                                                 20
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page21
                                                                  22ofof23
                                                                         24



   REQUEST N0.11

       Any Validation Reports generated in connection with the UBS Delta Migration.

   REQUEST N0.12

       All Communications with UBS and/or Alternate Data Providers regarding Bloomberg

Data, information about Bloomberg Data, or Resultant Data, including, but not limited to,

information about (i) the scope of data that Bloomberg provides or that is made available from

Bloomberg under the Global Agreements; (ii) the Data Fields that Bloomberg provides or that

are made available from Bloomberg under the Global Agreements; and (iii) how Bloomberg

Data is provided, arranged, structured, or accessed.

   REQUEST N0.13

       All Documents and Communications regarding the Global Agreements, Bloomberg Data,

information about Bloomberg Data, or Resultant Data in connection with the UBS Delta

Migration.

   REQUEST N0.14

       All Documents and Communications regarding the Global Agreements, Bloomberg Data,

information about Bloomberg Data, or Resultant Data in connection with the UBS Delta

Transition.




                                                21
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page22
                                                                  23ofof23
                                                                         24



                                           SCHEDULER

       It is respectfully requested that StatPro Group Plc be compelled to produce a witness

prepared to provide sworn testimony on the topics listed below.

                                           DEFINITIONS

       Unless otherwise noted, the definitions from Schedule A shall apply.

                                   TOPICS FOR DEPOSITION

       It is respectfully requested that StatPro Group Plc be compelled to testify under oath or

affirmation, on the following topics for use at trial:

   TOPICNO.1

       Policies, practices, procedures, and understandings (whether official or unofficial),

governing Your use of or access to Bloomberg Data, information about Bloomberg Data, or

Resultant Data, including any limits or restrictions thereon.

   TOPICNO.2

       Your commercial interest in UBS Delta or any assets (including technologies) associated

with UBS Delta, at any time on and after April 7, 2017.

   TOPICNO.3

       Agreements, arrangements, and understandings between You, Your Employees, and/or

UBS, regarding work arrangements with your Employees in connection with UBS Delta, prior to

and after the April 7, 2017 announcement of Your acquisition of UBS Delta.

   TOPICNO.4

       Any efforts to address data discrepancies generated by differences between Bloomberg

Data and data of an Alternate Data Provider in connection with the UBS Delta Migration,

including the identification of individuals who are responsible for executing the UBS Delta



                                                  22
       Case
        Case1:18-cv-06334-VEC
             1:18-cv-06334-VEC Document
                                Document44-1
                                         53 Filed
                                             Filed01/03/19
                                                   12/14/18 Page
                                                             Page23
                                                                  24ofof23
                                                                         24



Migration, any description of any Validation process that has been, IS being, or may be

performed, as it involves the use of Bloomberg Data.

   TOPICN0.5

       Your communications with UBS and/or Alternate Data Providers regarding Bloomberg

Data, information about Bloomberg Data, or Resultant Data, including, but not limited to

information about:

       (i)     the scope of data that Bloomberg provides or that Is made available from

               Bloomberg under the Global Agreements;

       (ii)    the Data Fields that Bloomberg provides or that are made available from

               Bloomberg under the Global Agreements; and

       (iii)   how Bloomberg Data is provided, arranged, or structured.

   TOPICN0.6

       Your access to and/or use of Bloomberg Data, information about Bloomberg Data, or

Resultant Data.




                                              23
